DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        CATHERINE E. CZYZ,
                            Appellant,

                                    v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D21-2967

                          [October 13, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No. 50-2020-CA-
008440-XXXX-MB.

  Catherine E. Czyz, West Palm Beach, pro se.

  David A. Greene and Amy S. Rubin of Fox Rothschild LLP, West Palm
Beach, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.